DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

Claim 1, line 5, insert -- of -- between “set” and “process”.
Claim 1, line 18, delete “the the” and replace with -- the --.
Claim 13, line 7, insert -- wherein -- after “processor,”.
Claim 13, line 10, insert -- of -- in between “set” and “process”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (in this instance, the term is “unit”); 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” (in this instance, the phrase is “configured to”); and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (the term “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to the claimed “production IoT model generation unit, the “product IoT model generation unit”, the “IoT model association unit”, the “data model acquisition unit” and the “order status determination unit” , the Figures, specifically Figure 2, graphically depict these elements as elements 202, 204, 206, 208 and 210, respectively. However, since there is not sufficient structure that adequately defines the “units” as they are merely represented as “black boxes” graphically in Figure 2, possession of the claimed invention is brought into question.

Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (written description, drawings, etc.) do not set forth any structure sufficient to render the use of the term clear and definite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));

(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Allowable Subject Matter
Claims 1-6 and 13 are allowed.

As per claims 1-6 and 13, the prior art of record fails to teach or adequately suggest the combination of claimed features/ Specifically, the highlighted features, in combination with the other claimed features and or limitations, form the basis for the indication of allowable subject matter.

That being said, and with respect to independent claim 1, the prior art of record fails to teach or adequately suggest a method for monitoring the status of a production order in a factory, the method comprising:

generating a production IoT model based on production scheduling system document, the production IoT model comprising a first set process attributes of product processing;
generating a product IoT model based on a product design specification document, the product IoT model comprising the first set of process attributes of product processing; 
associating the production IoT model with the product IoT model;
learning data of a production device acquired by a data acquisition automation control system in the factory to obtain a data model representing processing steps of a product; and
matching the processing steps against the process attributes of the product IoT model and determining the status of the production order in the factory based on the matching result.


With respect to independent claim 13, the prior art of record fails to teach or adequately suggest or disclose an electronic device comprising:

a processor; and 
a memory coupled with the processor, the memory configured to store instructions, wherein the instructions are executed by the processor, wherein the processor:
generates a production IoT model based on a production scheduling system document, the production IoT model comprising a first set of process attributes of product processing;
generates a product IoT model based on a product design specification document, the product IoT model comprising the first set of process attributes of product processing;
associates the production IoT model with the product IoT model;
learns data of a production device acquired by a data acquisition automation control system in the factor to obtain a data model representing processing steps of a product; and
matches the processing steps against the process attributes of the product IoT model and determining the status of the production order in the factory based on the matching result.


References Considered but Not Relied Upon
	The following references were considered but were not relied upon with respect to any prior art rejections:
	(1)	Chen, CN 110264061, discloses a system and method for processing a goods manufacturing order (see description, paragraphs [0056] - [0108]), the method comprising: generating a goods manufacturing order corresponding to a received goods manufacturing instruction, and storing each generated goods manufacturing order in a preset order database, wherein goods attribute information included in the goods manufacturing order comprises: a goods model, a goods identifier, a goods specification, and/or a goods manufacturing process; collecting a manufacturing state of order goods included in each goods manufacturing order, and updating, according to a goods state collection result, an order state of each goods manufacturing order stored in the order database; for each goods manufacturing order, with the order state being an incompletion state, stored in the order database, determining an order completion time of the goods manufacturing order in the incompletion state according to the goods attribute information included in the goods manufacturing order in the incompletion state; and pushing the order completion time of each goods manufacturing order in the incompletion state to a receiving end corresponding to the goods manufacturing order. Information, such as goods attribute information of each piece of order goods and a goods manufacturing device, is obtained by means of collecting a data sample, such that time required for each operating user to manufacture different models of goods is determined for a machine learning sub-module to train a machine learning model. By means of collecting data in real time, a goods manufacturing time estimation model is established, so as to estimate manufacturing time required for each operating user to manufacture different models of goods on different dates or in different periods. The goods manufacturing time estimation model is trained on the basis of characteristic data items such as an operating user, the goods manufacturing device, the goods attribute information, and a time type and a period type to which an order generation time belongs, so as to mine the association relationship between the above-mentioned characteristic data items and a goods manufacturing time.;

	(2)	YU, CN 114341899 A, which discloses a method for monitoring production order state, device, electronic device, medium and program product, relating to the technical field of internet of things. the method comprises generating at least one bio-product networking model based on production scheduling system document; the bio-product networking model at least comprises process attribute of product processing generating at least one product internet of things model based on product design specification document; the product internet of things model at least comprises process attribute of product processing aiming at a raw product networking model, finding a product internet of things model with the same technical attribute for association; learning the data of the production device collected by the data collection automatic control system in the factory to obtain the data model representing the step of the product processing and matching the processing attribute of the step with the product in the internet of things model, determining the production order state of the factory based on the matching result.;

	(3)	WANG et al., CN-108009739-A, which discloses an intelligent processing workshop producing plan and dispatch integration method, belonging to the automatic technique application field. The method of the invention comprises the following steps, system modeling, data preparation, preparing order, production planning and scheduling, virtual processing, dynamic monitoring, dynamic scheduling, schedule revision, rolling optimization. closed loop through an integrated production plan and workshop scheduling intelligent network physical system support to realize the dynamic environment of the workshop production plan-production scheduling-production status information, solving the problem that the current production plan and scheduling method is difficult to timely responds to environmental (market) and workshop site all kinds of dynamic events.;

	(4)	XIONG et al., CN 108596422-A, which discloses an MES platform in large scale custom-made furniture, comprising the order plan management unit, a workshop managing unit and the information integrating unit, the order plan management unit for follow-up order state and processing process in the management system; the workshop management unit for the each operation specification and technique to the workshop in real time, and performs corresponding interactive disposal, then by all kinds of means to producing field feedback processing result so as to improve the production scheduling speed order of the needed processing parts; the information integration unit for realizing the order data and order required parts processing data between the unit of sharing, to be transferred between devices, wherein the beneficial effects of the invention are as follows: MES platform of said custom-made furniture by managing the workshop, improves the production scheduling speed of processing parts, which solves the process workshop realizing difficulty of information management and improves the working efficiency.;

	(5)	ADDAL et al., US Patent Application Publication No. 2011/0218842, which discloses a computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to define a business rule for a distributed order orchestration system, wherein the instructions include creating a business rule and, when a rule set does not already exist, creating a rule set, wherein the instructions further include adding the business rule to the rule set, and adding the rule set to a rule dictionary of a business process, and wherein the instructions further include storing the rule dictionary in a process definition table.;

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 29, 2022
/RDH/